Citation Nr: 1605494	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  05-10 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

 
THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as tinea pedis or jungle rot.  

2.  Entitlement to an increased initial rating in excess of 50 percent from July 12, 2007, for bilateral pes planus with callous formation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1979 to May 1980.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for bilateral pes planus with callous formation, rated as 30 percent disabling, effective February 6, 2004.  The Veteran disagreed with the initial rating assigned.  While the case was pending before the Board, the rating was increased to 50 percent, effective July 12, 2007.  The Veteran continued his appeal of the 50 percent rating.  

By rating decision dated in January 2008, the RO found that new and material evidence had not been received to reopen a claim of service connection for a skin disorder.  The Veteran appealed this denial as well.  

In June 2013, a videoconference Board hearing was held before a Veterans Law Judge who is no longer a member of the Board.  The Veteran was offered the opportunity for an additional hearing.  In January 2016 correspondence, the Veteran's representative stated that the Veteran did not require an additional hearing.  A transcript of the June 2013 hearing is associated with the Veteran's claims file.

By decision dated in September 2013, the Board denied an initial rating in excess of 30 percent prior to July 12, 2007, for bilateral pes planus with callous formation and reopened the claim of service connection for a skin disorder.  At that time, the Board remanded the matter of the Veteran's current rating for bilateral pes planus with callous formation, 50 percent from July 12, 2007, and also remanded the issue of service connection for a chronic skin disorder for de novo review.  The requirements of the remand have been accomplished and the case has been returned for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A chronic skin disorder, including tinea pedis and jungle rot, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

2.  For the rating period from July 12, 2007, and exclusive of periods of temporary total convalescent ratings, bilateral pes planus with callous formation was primarily manifested by pain, occasional swelling, bowing of the Achilles tendon as well as spasm of this tendon on manipulation, marked pronation, and characteristic callouses, without demonstration of loss of use of either lower extremity.  


CONCLUSIONS OF LAW

1.  A chronic a skin disorder, claimed as tinea pedis or jungle rot, was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Exclusive of periods of temporary total convalescent ratings, the criteria for an increased initial rating in excess of 50 percent from July 12, 2007, for bilateral pes planus with callouses have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5276 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim of service connection prior to the initial adjudication of the claim.  A September 2005 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

Regarding the claim of increased rating, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  A statement of the case (SOC) provided notice on the "downstream" element of initial rating, while numerous supplemental SOCs readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in January 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Chronic Skin Disorder

The Veteran contends that service connection should be established for a chronic skin disorder, which has been claimed as tinea pedis or jungle rot.  He asserts that he had this disability during service and that he had continuously had problems with this skin disorder since that time.  

After review of the evidence of record, the Board finds that a chronic skin disorder, including tinea pedis and jungle rot, was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  In this regard, it is initially noted that review of the Veteran's service treatment records (STRs) shows that the Veteran was treated for callous formations of both feet while on active duty, but at no time was a fungal infection such as tinea pedis, including maceration of the skin between the toes, noted.  On examination for separation from service the Veteran had no complaints or manifestations of a chronic skin disorder such as tinea pedis.  Clinical evaluation of the feet and skin was normal.  While the Veteran has stated that he had tinea pedis (claimed as jungle rot) in service and continuously since that time, the Board notes that in his initial claim of service connection for this disability, submitted in October 2002, he stated that he had developed jungle rot while serving in the Republic of Vietnam (RVN) in 1973.  As the record shows that the Veteran only served on active duty during 1979 and 1980, and that he had no RVN service, the Board does not find his statements to be credible.  As such, they are of no probative value.  

Post service medical evidence includes records of treatment dated in 1996, which was primarily for complaints of back disability.  At that time, no complaints of a skin disability were noted.  Additional private treatment records dated in 2002, which show treatment primarily for low back pain, a kidney stone, and headaches, are similarly negative for complaints of a chronic skin disability.  VA treatment records dated in June 2003 include a diagnosis of tinea pedis.  Tinea pedis has been consistently manifested in the treatment records since that time.  

An examination was conducted by VA in August 2004.  At that time, the callous formation and pes planus were fully described.  The diagnoses included tinea pedis.  The examiner stated that the Veteran could not tell how long he had had this disorder, but that it had been affecting him for a long time.  The examiner stated that it was not likely related to the callous formation of the feet.  On July 2006 VA examination, pruritus of the feet and tinea pedis by history were assessed.  At that time, the examiner again noted that these disabilities were not related to the Veteran's callous formations and that there was no evidence to support service connection.  

In an August 2009 statement from the Veteran's private podiatrist, it was indicated that examination showed that the Veteran had a moccasin-type distribution of chronic tinea pedis in addition to "rather diffuse excessive hyperkeratosis and limitation of movement of the left 1st MTP joint.  The podiatrist stated that it was understood that the Veteran had served in the military and that some of the problems the Veteran exhibited in terms of chronic tinea pedis "could be associated with his military experience."  It was elaborated that this was a "strong likelihood."  

In an August 2009 statement, a VA Physician indicated that the Veteran had been treated in 2006 and 2008 for tinea corporis diagnosed by positive KOH prep testing.  Fungal cultures were also positive in 2008 and 2009.  He was currently being treated for tinea pedis and eczema.  The examiner stated that the Veteran had brought in photocopies of active duty clinic notes that indicated that he had callosities and maceration of the feet for which he was told to change his socks frequently after exercise.  While it appeared that no KOH or other cultures were performed at that time, the examiner opined that the tinea pedis that was recently treated was as likely as not the same, or related to, the skin disease noted in his service medical records.  (The Board notes that review of STR copies associated with the claims folder do not show indications of maceration of the feet during service.)  

An examination was conducted by VA in August 2014.  At that time, the pertinent diagnosis was tinea pedis.  The Veteran indicated to the examiner that he could not tell how long he had had this disability, but that it was "for a long time."  The examiner stated that this was not likely related to the callous formation.  An additional examination was conducted by VA in January 2015.  At that time, the diagnosis was tinea.  The examiner reviewed the Veteran's STRs and found no mention of a skin disability on enlistment, on examinations of foot callouses in July, August, and December 1979, on examination in February 1980, and on examination for separation from service.  The examiner was requested to render an opinion regarding whether it was at least as likely as not that the Veteran's chronic skin disorder was related to service.  The examiner opined that it was less likely than not that the skin disease was incurred in or caused by a claimed in-service injury, event or illness.  The examiner rationale was that, after review of the STRs and the medical records of dermatology, it was noted that there was no documentation of the Veteran having had an infection of the feet, groin, or hands while in service.  It was stressed that the separation physical examination and repeated visits for his feet in service never mentioned any issue with tinea while in service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  In this case, the Board finds that the January 2015 opinion that finds that it is less likely that the Veteran's tinea is related to service is the most competent opinion in the record.  The 2009 private and VA opinions that support service connection are both shown to be flawed.  The VA examiner states that the Veteran's STRs showed treatment for maceration of the feet, which is not found in the record.  The private opinion states that the tinea "could" be related to service.  The Board finds such an opinion to be speculative at best, of little evidentiary value, and amounts to what in essence is "nonevidence" of an etiological relationship to a service-connected disability.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  In Obert v. Brown, 5 Vet. App. 30 (1993), the United States Court of Appeals for Veterans Claims (Court) held that a medical opinion expressed in terms of "may," also implies "may or may not" and is too speculative to establish a plausible claim.  

In view of the finding that the most compelling opinion in the record is that of the January 2015 VA examiner, there is no basis for a finding of service connection for the Veteran's chronic skin disorder.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a chronic skin disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  


Bilateral Pes Planus with Callous Formation

Service connection for bilateral pes planus with callous formation was granted by the RO in a September 2004 rating decision.  A 30 percent initial disability rating was awarded under the provisions of Code 5276 from the date of claim until July 12, 2007, when the rating was increased to 50 percent.  The initial 30 percent rating was upheld by the September 2013 decision of the Board.  Following the increase to 50 percent, the Veteran underwent several surgical procedures that involved his feet that resulted in temporary total ratings under the provisions of 38 C.F.R. § 4.30.  These awards, resulted in 100 percent ratings from February 13, 2009, to September 1, 2009, when the rating was returned to 50 percent; and from January 27, 2011, to April 1, 2011, when the rating was again returned to 50 percent.  The temporary total awards are not involved in the current appeal.  

In a statement of the Veteran's private physician, it was indicated that the Veteran had undergone multiple reconstructive foot surgeries of the left foot in February 2009 and the same of the right foot in April 2009.  He underwent additional surgeries of the left foot in February 2011, which included arthroplasty with implant of the left first MTP joint; Tailor's bunionectomy with partial 5th metatarsal resection and excision of skin lesion of the left foot; hammertoe repair with partial proximal phalangectomy and excision of skin lesion; partial resection of bone, left great toe, with resection of skin lesion; and partial sesamoid resection with excision of skin lesion of the left foot.  

On April 2011 VA examination of the left foot, there was evidence of painful motion, swelling, tenderness, weakness, and abnormal weight bearing.  The pain was on the bottom of the foot and lateral great toe, while the swelling was on the top of the foot.  There was tenderness on the bottom of the foot ball and where callouses were noted.  There were no hammertoes.  There was no movement of the first metatarsophalangeal joint and stiffness of all five digits of the left foot.  There was no pes cavus.  There was inward bowing of the Achilles tendon, which was not correctable with manipulation, but caused pain and spasm with manipulation.  There was forefoot and midfoot malalignment as well as pronation.  Examination of the right foot showed similar findings.  The examiner summarized the effects on the Veteran's daily activities as moderate effect on chores, shopping, traveling, bathing and driving.  The Veteran's foot disabilities prevented him from exercising or participating in sports or recreation.  There was no effect on feeding, dressing, toileting, or grooming.  The Veteran was noted to have significant pain in both feet with ambulation and on palpation.  He wore special shoes with orthotic inserts that had been prescribed by VA.  He was noted to have a stiff legged gait walking on his heels with little pressure on the ball of the foot or toes.  He had little movement of the toes since surgery on both feet in 2009 and used a walker at home.  He had pain with short distances walking and standing.  

An examination was conducted by VA in January 2015.  At that time, the Veteran complained of pain on use and manipulation of the feet.  There was no swelling.  He had characteristic callosities of both feet.  He used arch supports and orthotics on both feet.  He described having extreme tenderness of the plantar surfaces of each foot, which was not improved by his orthopedic shoes.  There was decreased arch, marked pronation and marked deformity.  There was inward bowing of the Achilles tendon, but no Morton's neuroma, hammertoe, hallux valgus, hallux rigidus, malunion, or nonunion of either foot was noted.  The examiner opined that there was no functional impairment of either lower extremity that was such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopaedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

Diagnostic Code 5277 provides ratings for bilateral weak foot.  For symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness, the underlying condition is to be rated, with a minimum rating of 10 percent.  38 C.F.R. § 4.71a. 

Diagnostic Code 5278 provides ratings for acquired claw foot (pes cavus).  Slight acquired claw foot is rated noncompensably (0 percent) disabling.  Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.

Diagnostic Code 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5281 provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  A Note to Diagnostic Code 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.  Diagnostic Code 5280 provides that severe unilateral hallux valgus, if equivalent to amputation of great toe, is to be rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5282 provides ratings based on hammer toes.  Hammer toe of a single toe is rated noncompensably (0 percent) disabling.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5283 provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of  grasping, manipulation, etc., in the case of the hand, or of balance and  propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  (a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of 2 major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.  (b) Complete paralysis of the external popliteal nerve (common  peroneal) and consequent, footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. § 4.63 (2015).  

As outlined above, the 50 percent disability rating is the maximum schedular rating that can be assigned under Diagnostic Code 5276 and under any other diagnostic code addressing the feet.  See 38 C.F.R. § 4.71a, Codes 5277 to 5284 (2015).  Moreover, the Board does not find that there are any other diagnostic codes that should be considered to see if the Veteran is entitled to a schedular rating higher than 50 percent for his bilateral foot disability or to receive separate compensable ratings.  In this regard, the Board notes that the Veteran is service connected for bilateral pes planus with callous formation and his disability is specifically contemplated by and ratable under Code 5276.  See 38 C.F.R. § 4.71a.  Therefore, the Board finds that it need not attempt to rate his disability under another less appropriate diagnostic code.  

As discussed above, a 50 percent disability rating is the highest evaluation available under Code 5276.  Furthermore, VA regulations do not provide for a disability rating in excess of 50 percent under any other diagnostic code that addresses the feet.  Accordingly, the claim for a disability rating in excess of 50 percent as of July 12, 2007 must be denied. 

 In reaching the above conclusion, the Board has considered the Veteran's statements with regard to the severity of his bilateral pes planus and associated symptoms.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain or difficulty ambulating.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to the presence of pain and problems ambulating as well as the severity of such during his VA examinations and while seeking treatment through VA and a private physician.  He is competent to provide such statements and the Board finds that the Veteran's statements as to his pain levels are credible.  Therefore, in reaching the above conclusion, the Board has taken into consideration the Veteran's competent and credible claims about his observable symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Strictly speaking, the Veteran's bilateral pes planus is manifested by pain, occasional swelling, bowing of the Achilles tendon as well as spasm of this tendon on manipulation, marked pronation, and characteristic callouses.  This meets the criteria for a rating of 50 percent, but no more.  It is significant to note that the Veteran's pes planus does not cause loss of use of either foot as described by regulation.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased initial rating from July 12, 2007, for bilateral pes planus with callouses, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected bilateral pes planus is inadequate.  As noted above, a comparison between the level of severity and symptomatology of the Veteran's bilateral pes planus with the established criteria found in the rating schedule for acquired flat feet shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence of record indicates that the Veteran's bilateral pes planus has significant effects on his usual occupation, because it results in decreased mobility.  The January 2015 VA examiner determined that the Veteran's bilateral pes planus impacts the Veteran's ability to work, but noted that the Veteran had been attending school since 2011 and that he was not able to work due to non-service-connected back, heart and cerebrovascular accident residuals.  Thus, the evidence does not indicate that the bilateral pes planus with callous formation has caused marked interference with his employment that is not already contemplated in the rating code.  Furthermore, the medical record does not show that the Veteran's bilateral pes planus has necessitated frequent periods of hospitalization during the appeal that were not contemplated in the temporary total awards following surgeries in 2009 and 2011.  Thus the regular schedular standards for rating such disability are not shown to be impractical.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU); either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised. 


ORDER

Service connection for a skin disorder, claimed as tinea pedis or jungle rot, is denied.  

An increased initial rating in excess of 50 percent from July 12, 2007, for bilateral pes planus with callous formation, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


